                    1   iCommLaw                                   DOWNEY BRAND LLP
                        Anita Taff-Rice, Esq. (SBN 186039)         MEGHAN M. BAKER (SBN 243765)
                    2   1547 Palos Verdes, # 298                   621 Capitol Mall, 18th Floor
                        Walnut Creek, CA 94597                     Sacramento, CA 95814-4731
                    3
                        Tel.: (415) 699-7885                       Telephone: (916) 444-1000
                    4   Fax: (925) 274-0988                        Facsimile: (916) 444-2100
                        anita@icommlaw.com                         mbaker@downeybrand.com
                    5
                        Attorneys for Plaintiff                    KELLOGG, HANSEN, TODD, FIGEL
                    6   O1 COMMUNICATIONS, INC.                      & FREDERICK, P.L.L.C.
                                                                   SCOTT H. ANGSTREICH (Pro Hac Vice)
                    7
                                                                   KEVIN D. HORVITZ (Pro Hac Vice)
                    8                                              1615 M Street, N.W., Suite 400
                                                                   Washington, D.C. 20036
                    9                                              Telephone: (202) 326-7900
                                                                   Facsimile: (202) 326-7999
                   10                                              sangstreich@kellogghansen.com
                                                                   khorvitz@kellogghansen.com
                   11

                   12                                              Attorneys for Defendants
                                                                   MCI COMMUNICATIONS SERVICES, INC.
DOWNEY BRAND LLP




                   13                                              and VERIZON SELECT SERVICES INC.
                   14

                   15                            UNITED STATES DISTRICT COURT
                                                EASTERN DISTRICT OF CALIFORNIA
                   16

                   17   O1 COMMUNICATIONS, INC.,                  No. 2:18-cv-01950-JAM-DB
                   18                    Plaintiff,               STIPULATED PROTECTIVE ORDER
                   19                                             GOVERNING CONFIDENTIAL
                                  v.                              INFORMATION
                   20
                        MCI COMMUNICATIONS SERVICES,
                   21   INC. and VERIZON SELECT SERVICES
                        INC.,
                   22

                   23                    Defendants.
                   24

                   25

                   26

                   27

                   28


                                                       STIPULATED PROTECTIVE ORDER
                    1           Plaintiff O1 Communications, Inc. (“O1”) and Defendants MCI Communications

                    2   Services, Inc. and Verizon Select Services, Inc. (“Verizon”) (together, the “Parties”) by and

                    3   through their counsel, and pursuant to Local Rule 141, hereby stipulate to the below in connection

                    4   with discovery, pretrial activities, trial, and post-trial activities including appeals, in the above

                    5   captioned case (“Action”). The Parties further acknowledge, as set forth in Section 8, below, that

                    6   this Stipulated Protective Order does not entitle them to file confidential information under seal;

                    7   Civil Local Rule 141 sets forth the procedures that must be followed and the standards that will

                    8   be applied when a party seeks permission from the court to file material under seal.

                    9           1.      Scope of “Confidential” Material. Any Party or non-party that produces any

                   10   document, item, material, deposition testimony, or information (collectively, “material”) during

                   11   discovery in this Action may designate as Confidential material that has not been made public by

                   12   the disclosing party and that the disclosing party reasonably and in good faith believes constitutes,
DOWNEY BRAND LLP




                   13   contains, reveals, or relates to confidential research, development, process, operational, technical,

                   14   financial, commercial, or marketing information of the designating party. Material considered

                   15   Customer Proprietary Network Information within the meaning of 47 U.S.C. § 222 shall be treated

                   16   as Confidential hereunder, whether so designated or not.

                   17           2.      Designation of “Confidential” Material. A Party or non-party that produces

                   18   material in discovery in this Action may designate it as Confidential by stamping or otherwise

                   19   marking it “CONFIDENTIAL” or the equivalent, in a manner that will not interfere with the

                   20   legibility of the document. Any Party designating material as Confidential shall not designate the

                   21   entirety of the material as confidential except on a good faith belief that every part of the material

                   22   is entitled to Confidential designation. If the entirety of the material is not entitled to Confidential

                   23   designation, the producing Party shall mark only portions or pages entitled to Confidential

                   24   designation and shall produce the remainder of the document as public. If any Party or non-party

                   25   inadvertently discloses material which that party deems entitled to designation as Confidential, but

                   26   which that party did not so designate, such party shall promptly (but no later than 15 business days),

                   27   upon discovery of such non-designation, inform counsel of record in the Action in writing about

                   28   the non-designation and the proper Confidential designation. Counsel of record, upon receiving
                                                                             1
                                                             STIPULATED PROTECTIVE ORDER
                    1   such notice, shall thereafter treat the material as Confidential as if designated pursuant to this

                    2   Stipulated Protective Order. To the extent that, prior to such notice, a Party or counsel of record

                    3   may have disclosed such material to those other than persons authorized pursuant to this Stipulated

                    4   Protective Order, the Party or counsel shall not be deemed to have violated this Stipulated

                    5   Protective Order in any respect, but shall make every good-faith effort to retrieve the material

                    6   promptly from such persons, and to limit any further disclosure pursuant to this Stipulated

                    7   Protective Order.

                    8          3.      Challenge to Designations. A receiving Party may challenge a producing Party’s

                    9   or non-party’s designation of material at any time. Any receiving Party disagreeing with a

                   10   Confidential Material designation may request in writing that the producing Party or non-party

                   11   change the designation of a portion or all of the material. Pursuant to Local Rule 251(b), the Parties

                   12   shall attempt to resolve each challenge in good faith by conferring directly within ten (10) business
DOWNEY BRAND LLP




                   13   days after receipt of that request. If the Parties are unable to reach agreement within this ten (10)

                   14   business day time-frame, it shall be the obligation of the producing Party or non-party to file and

                   15   serve an appropriate motion to the United States District Court for the Eastern District of California

                   16   (the “Court”), no later than five (5) business days after the conclusion of the ten (10) business day

                   17   period, requesting the Court to retain confidentiality under Local Rule 140 (and in compliance with

                   18   Local Rule 141, if applicable). If such a motion is timely filed, the disputed material shall be treated

                   19   as Confidential under the terms of this Protective Order until the Court rules on the motion. If the

                   20   producing Party or non-party fails timely to file such a motion, the disputed material shall lose its

                   21   designation as Confidential and shall not thereafter be treated as Confidential in accordance with

                   22   this Stipulated Protective Order. In connection with a motion filed under this provision, the

                   23   producing Party or non-party shall bear the burden of establishing that the disputed material should

                   24   be treated as Confidential.

                   25          4.      Restrictions on Use of Confidential Material. Material produced in response to

                   26   discovery requests in this Action and designated Confidential shall be used and disclosed solely in

                   27   connection with the Action and shall not be used or disclosed in connection with any other litigation

                   28   or for any business, commercial, competitive, personal, or other purpose.
                                                                            2
                                                             STIPULATED PROTECTIVE ORDER
                    1          5.      Access to Confidential Material. Material designated as Confidential shall be

                    2   maintained in confidence by the Parties to this Action and their respective counsel of record solely

                    3   for the uses as provided in Paragraph 4 of this Order and shall not be disclosed to any person except:

                    4                  a.        The Court and its officers;

                    5                  b.        Those Parties to this Action or officers, directors, members, and/or

                    6                  employees of Parties to this Action who have a legitimate need to see such

                    7                  information in conjunction with the litigation of this Action;

                    8                  c.        O1’s counsel of record in the Action, and employees of O1’s counsel of

                    9                  record;

                   10                  d.        Verizon’s counsel of record in the Action, and employees of Verizon’s

                   11                  counsel of record;

                   12                  e.        Persons not employees of O1’s counsel of record or Verizon’s counsel of
DOWNEY BRAND LLP




                   13                  record who are expressly retained to assist any of them in connection with the Action

                   14                  including, but not limited to, litigation support professionals, independent auditors,

                   15                  accountants, statisticians, economists, and other designated experts, and the

                   16                  employees of such persons. Prior to disclosure of Confidential Material to any such

                   17                  person, the person must agree to be bound by the terms of this Stipulated Protective

                   18                  Order by signing the Certificate of Acknowledgment, attached hereto as Exhibit A;

                   19                  f.        Witnesses, prospective witnesses, or deponents, examined for the purposes

                   20                  of this Action, provided, however, that no such witness shall be allowed to retain

                   21                  possession of Confidential Material he is not otherwise entitled to possess under this

                   22                  Stipulated Protective Order after the completion of his testimony;

                   23                  g.        Court reporters and videographers; and

                   24                  h.        Other persons as ordered by the Court

                   25          6.      Copies and Summaries. Any person who obtains access to material designated as

                   26   Confidential under this Stipulated Protective Order shall not make copies, abstracts, extracts,

                   27   analyses, summaries, or other reproductions which contain, reflect, or disclose the material, except

                   28   for use in the Action in which the material was produced. Each such copy, abstract, extract,
                                                                               3
                                                             STIPULATED PROTECTIVE ORDER
                    1   analysis, summary, or other reproduction which contains, reflects or discloses the material, is to be

                    2   treated as Confidential in accordance with the provisions of this Stipulated Protective Order.

                    3            7.    Maintenance of Confidential Material. All Confidential Material shall be stored

                    4   under the direct control of counsel of record or such other persons who are authorized to have

                    5   access to such material pursuant to Paragraph 5 hereof. The authorized person storing the

                    6   Confidential Material shall be responsible for preventing any disclosure of such material in his

                    7   possession, except in accordance with the terms of this Stipulated Protective Order.

                    8            8.    Filing Confidential Material. If a Party wishes to file with the Court Confidential

                    9   Material, or the content and substance thereof, the Party must file the submission under seal with

                   10   the Court pursuant to the Court’s rules for filing sealed items. A Party that seeks to file under seal

                   11   any Protected Material must comply with Local Rule 141. Protected Material may only be filed

                   12   under seal pursuant to a court order authorizing the sealing of the specific Protected Material at
DOWNEY BRAND LLP




                   13   issue. Pursuant to Local Rule 141, a sealing order will issue only upon a request establishing that

                   14   the Protected Material at issue is privileged, protectable as a trade secret, or otherwise entitled to

                   15   protection under the law. The Parties will attempt to file unsealed as much of a pleading, motion,

                   16   or other document as they reasonably can.

                   17            9.    No Prior Judicial Determination.             This Order is entered based on the

                   18   representations and agreements of the Parties and for the purpose of facilitating discovery. Nothing

                   19   herein shall be construed or presented as a judicial determination that any material designated as

                   20   Confidential by counsel or the Parties is entitled to protection under Rule 26(c) of the Federal Rules

                   21   of Civil Procedure or otherwise until such time as the Court may rule on a specific document or

                   22   issue.

                   23            10.   Additional Protective Orders. This Stipulated Protective Order shall be without

                   24   prejudice to the right of the Parties or non-parties to present a motion to the Court for a separate

                   25   protective order as to any particular material, including restrictions differing from those as specified

                   26   herein. This Stipulated Protective Order shall not be deemed to prejudice the Parties or non-parties

                   27   in any way in any future application for modification or vacation of this Stipulated Protective Order.

                   28
                                                                            4
                                                             STIPULATED PROTECTIVE ORDER
                    1          11.     Production of Privileged Documents. The production of any material that would

                    2   be protected from disclosure pursuant to the attorney-client privilege, the work product doctrine,

                    3   or any other relevant privilege does not constitute a waiver of the applicable privilege or doctrine.

                    4   If a Party or a non-party produces any such material, the recipient agrees, upon request from the

                    5   producing party, to promptly return all copies of the material in the recipient’s possession, delete

                    6   any versions of the material on any database that the recipient’s maintains, and make no use of the

                    7   material. Nothing contained herein will limit or otherwise waive the rights and obligations of the

                    8   Parties and non-parties under Rule 502 of the Federal Rules of Evidence.

                    9          12.     Depositions. Deposition transcripts or portions thereof may be designated as

                   10   “CONFIDENTIAL” either: (i) by captioned, written notice to the reporter and all counsel of record,

                   11   when or before the testimony is recorded, in which case the transcript of the designated testimony

                   12   shall be bound in a separate volume and marked by the reporter, as the designating Party or non-
DOWNEY BRAND LLP




                   13   party may direct, or (ii) by captioned, written notice to the reporter and all counsel of record, given

                   14   within ten (10) business days after the reporter sends written notice that the transcript is available

                   15   for review, in which case all counsel receiving such notice shall be responsible for marking the

                   16   copies of the designated transcript or portion thereof in their possession or control as directed by

                   17   the designating party. Pending expiration of the ten (10) business days, the Parties shall treat any

                   18   deposition transcript as if it had been designated “CONFIDENTIAL” as directed by the designating

                   19   Party or non-party. Where testimony is designated at a deposition, the designating Party or non-

                   20   party may exclude from the deposition all persons other than those to whom the Confidential

                   21   Material, including the content and substance thereof, may be disclosed under Paragraph 5 of this

                   22   Order. Counsel for any Party may mark Confidential Material as a deposition exhibit and examine

                   23   any witness thereon, provided they designate the exhibit and related transcript pages as

                   24   “CONFIDENTIAL.”

                   25          13.     Third Party Requests for Production. Should a Party receive a request from any

                   26   government authority or other third party for compulsory or voluntary production of material that

                   27   the receiving Party contends applies to any Confidential Material, including the content and

                   28   substance thereof, the other Party or a non-party has produced in discovery regarding this Action,
                                                                           5
                                                            STIPULATED PROTECTIVE ORDER
                    1   the receiving Party shall: (i) first respond by setting forward the existence of this Order; (ii) notify

                    2   the producing Party or non-party in writing of the request within two (2) business days of receipt

                    3   of the request, and (iii) absent consent of the producing Party or non-party disclose the Confidential

                    4   Material only to the extent it is compelled to do so by a court, arbitration tribunal or regulatory

                    5   authority, and any such disclosure shall be subject to the terms of Paragraph 14 of this Order.

                    6          14.        Compelled Production. Should a court or other authority, with the requisite

                    7   jurisdiction and power to do so, order or otherwise seek to compel a Party to produce Confidential

                    8   Material the other Party or a non-party has produced in discovery in connection with this Action,

                    9   the receiving Party (i) will notify the producing Party or non-party in writing within two (2)

                   10   business days of receipt of the order, and (ii) will not comply with any such order before the close

                   11   of business on the last day for compliance with the order, so as to allow the producing Party or non-

                   12   party a reasonable amount of time to object to and/or challenge the production, before this Court,
DOWNEY BRAND LLP




                   13   the court issuing the order, or other authority.

                   14          15.        Use of Confidential Material at Trial. Nothing in this Order shall be construed to

                   15   affect the use of any material at any trial or hearing. A Party that intends to present or that

                   16   anticipates that another Party may present at a hearing or trial Confidential Material, or the

                   17   substance thereof, shall bring that issue to the Court’s, Parties’, and any producing non-party’s

                   18   attention by motion or in a pretrial memorandum without disclosing the Confidential Material. The

                   19   Court may thereafter make such orders as necessary to govern the use of such material at trial.

                   20          16.        Disposition of Confidential Material After the Action. Upon the earlier of (i) a

                   21   final non-appealable adjudication of the Action, (ii) a resolution of this Action through settlement,

                   22   or (iii) at such time as is otherwise agreed in writing by the Parties hereto, counsel for the Parties

                   23   or their designees, shall either (i) assemble and return all documents, items, materials, deposition

                   24   transcripts, or information designated as Confidential Material and all copies of same to the Party

                   25   or non-party producing such materials, and shall certify the return thereof; or (ii) destroy all such

                   26   materials and provide a written certificate of such destruction to the Party or non-party producing

                   27   such materials.

                   28
                                                                            6
                                                             STIPULATED PROTECTIVE ORDER
                    1          17.     Submission to the Court. The Parties agree to submit this Stipulated Protective

                    2   Order for entry by the Court. The Parties agree to be bound by its terms with respect to disputes

                    3   arising after its submission to the Court and subsequent to entry by the Court. This Order will not

                    4   be construed to modify the application of the local civil rules. This Order can only be modified by

                    5   order of the Court.

                    6          18.     No Waiver of Rights. This Stipulated Protective Order shall not be deemed a

                    7   waiver of:

                    8                  a.      Any Party’s or non-party’s right to object to any discovery request on any

                    9                  ground;

                   10                  b.      Any Party’s right to seek an order compelling discovery with respect to any

                   11                  discovery request;

                   12                  c.      Any Party’s right to object to the admission of any evidence on any ground;
DOWNEY BRAND LLP




                   13                  d.      Any Party’s right to use its own materials with complete discretion; or

                   14                  e.      Any Party’s or non-party’s right to move the Court to amend any portion of

                   15                  this Stipulated Protective Order.

                   16          19.     Duration. This Stipulated Protective Order shall survive the final termination of

                   17   the Action to the extent necessary to effect its terms, provisions, and requirements.

                   18          20.     Remedies. This Protective Order will be enforced by the sanctions set forth in

                   19   Rule 37(b) of the Federal Rules of Civil Procedure and any other sanctions as may be available to

                   20   the presiding judge, including the power to hold Parties or other violators of this Protective Order

                   21   in contempt. All other remedies available to any person injured by a violation of this Protective

                   22   Order are fully reserved.

                   23

                   24          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

                   25

                   26

                   27

                   28
                                                                           7
                                                            STIPULATED PROTECTIVE ORDER
                    1                                 KELLOGG, HANSEN, TODD, FIGEL
                        DATED: July 12, 2019           & FREDERICK, P.L.L.C.
                    2

                    3
                                                      By:              /s/ Scott H. Angstreich
                    4
                                                                      Scott H. Angstreich
                    5                                               Attorney for Defendants
                                                             MCI COMMUNICATIONS SERVICES, INC.
                    6                                         AND VERIZON SELECT SERVICES INC.
                    7
                                                            ICOMMLAW
                    8

                    9
                                                      By:            /s/ Anita Taff-Rice
                   10
                                                                        Anita Taff-Rice
                   11                                                 Attorney for Plaintiff
                                                                  O1 COMMUNICATIONS, INC.
                   12
DOWNEY BRAND LLP




                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
                                                             8
                                               STIPULATED PROTECTIVE ORDER
                    1                                                  ORDER

                    2          Pursuant to the parties’ stipulation, IT IS SO ORDERED.

                    3          IT IS FURTHER ORDERED THAT:

                    4          1. Requests to seal documents shall be made by motion before the same judge who will

                    5   decide the matter related to that request to seal.

                    6          2. The designation of documents (including transcripts of testimony) as confidential

                    7   pursuant to this order does not automatically entitle the parties to file such a document with the

                    8   court under seal. Parties are advised that any request to seal documents in this district is governed

                    9   by Local Rule 141. In brief, Local Rule 141 provides that documents may only be sealed by a

                   10   written order of the court after a specific request to seal has been made. L.R. 141(a). However, a

                   11   mere request to seal is not enough under the local rules. In particular, Local Rule 141(b) requires

                   12   that “[t]he ‘Request to Seal Documents’ shall set forth the statutory or other authority for sealing,
DOWNEY BRAND LLP




                   13   the requested duration, the identity, by name or category, of persons to be permitted access to the

                   14   document, and all relevant information.” L.R. 141(b).

                   15          3. A request to seal material must normally meet the high threshold of showing that

                   16   “compelling reasons” support secrecy; however, where the material is, at most, “tangentially

                   17   related” to the merits of a case, the request to seal may be granted on a showing of “good cause.”

                   18   Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1096-1102 (9th Cir. 2016);

                   19   Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1178-80 (9th Cir. 2006).

                   20          4. Nothing in this order shall limit the testimony of parties or non-parties, or the use of

                   21   certain documents, at any court hearing or trial – such determinations will only be made by the

                   22   court at the hearing or trial, or upon an appropriate motion.

                   23          5. With respect to motions regarding any disputes concerning this protective order which

                   24   the parties cannot informally resolve, the parties shall follow the procedures outlined in Local

                   25   Rule 251. Absent a showing of good cause, the court will not hear discovery disputes on an ex

                   26   parte basis or on shortened time.

                   27   ////

                   28   ////
                                                                             9
                                                             STIPULATED PROTECTIVE ORDER
                    1          6. The parties may not modify the terms of this Protective Order without the court’s

                    2   approval. If the parties agree to a potential modification, they shall submit a stipulation and

                    3   proposed order for the court’s consideration.

                    4          7. Pursuant to Local Rule 141.1(f), the court will not retain jurisdiction over enforcement

                    5   of the terms of this Protective Order after the action is terminated.

                    6          8. Any provision in the parties’ stipulation that is in conflict with anything in this order is

                    7   hereby DISAPPROVED.

                    8   DATED: July 23, 2019                            /s/ DEBORAH BARNES
                                                                        UNITED STATES MAGISTRATE JUDGE
                    9

                   10

                   11

                   12
DOWNEY BRAND LLP




                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
                                                                           10
                                                            STIPULATED PROTECTIVE ORDER
                    1
                                                                   EXHIBIT A
                    2

                    3                          CERTIFICATE OF ACKNOWLEDGMENT OF
                                                  STIPULATED PROTECTIVE ORDER
                    4
                        I declare that:
                    5
                                I have been provided a copy of and have read the Stipulated Protective Order Governing
                    6

                    7   Confidential Information (“Stipulated Protective Order”), entered in the case of O1

                    8   Communications, Inc. v. MCI Communications Services, Inc., Case No. 2:18-cv-01950-JAM-

                    9   DB (E.D. Cal.). I agree to abide by the Stipulated Protective Order and not reveal or otherwise
                   10
                        communicate to anyone or use any of the information designated as “Confidential” that is disclosed
                   11
                        to me except in accordance with the terms of such Order. I acknowledge that any violation of the
                   12
                        Stipulated Protective Order may be punishable for contempt of court or result in civil liability, or
DOWNEY BRAND LLP




                   13
                        both.
                   14

                   15

                   16   DATED: ____________________                  ___________________________________
                                                                     Signature of Declarant
                   17

                   18
                                                                     ____________________________________
                   19                                                Printed Name

                   20
                                                                     ____________________________________
                   21                                                Street Address
                   22

                   23                                                ____________________________________
                                                                     City/State/Zip
                   24

                   25                                                ____________________________________
                   26                                                Telephone Number

                   27

                   28
                                                                         11
                                                           STIPULATED PROTECTIVE ORDER
